17‐3564‐cv 
     Tooly v. Schwaller 
      
 1                      UNITED STATES COURT OF APPEALS 
 2                                              
 3                            FOR THE SECOND CIRCUIT 
 4                                              
 5                                  August Term 2018 
 6                                              
 7          (Argued: October 11, 2018                     Decided: March 20, 2019) 
 8                                              
 9                                 Docket No. 17‐3564‐cv 
10                                              
11                                              
12                                     PAUL TOOLY, 
13                                              
14                                   Plaintiff‐Appellee, 
15                                              
16                                          – v. – 
17                                              
18                                JOHN F. SCHWALLER, 
19                                              
20                                  Defendant‐Appellant, 
21                                              
22         STATE UNIVERSITY OF NEW YORK AT POTSDAM, MARY DOLAN, 
23                                              
24                                      Defendants. 
25    
26                                               
27   Before: WALKER, CALABRESI, and LIVINGSTON, Circuit Judges. 
28    
29   Appeal  from  the  judgment  of  the  United  States  District  Court  for  the  Northern 
30   District of New York (Hurd, J.) granting in part and denying in part Defendants’ 
31   motion  for  summary  judgment.  Plaintiff  was  an  employee  of  Defendant  State 
32   University  of  New  York  at  Potsdam  (“SUNY”).  Defendants  placed  Plaintiff  on 
33   involuntary leave and required Plaintiff to undergo a medical evaluation. Plaintiff 


                                                 1
      
 1   twice  failed  to  appear  for  the  medical  evaluation,  and  Defendants  eventually 
 2   terminated Plaintiff’s employment.  
 3          Plaintiff  sued  Defendants  SUNY,  Mary  Dolan,  and  John  Schwaller  for  (1) 
 4   deprivation  of  due  process  in  violation  of  the  Fourteenth  Amendment,  (2) 
 5   violation  of  the  Equal  Protection  Clause  of  the  Fourteenth  Amendment,  (3) 
 6   disability discrimination in violation of the New York State Human Rights Law, 
 7   and  (4)  retaliation  in  violation  of  the  New  York  State  Human  Rights  Law.  The 
 8   district court granted summary judgment to SUNY and Dolan on all of Plaintiff’s 
 9   claims. It allowed Plaintiff’s disability discrimination claim against Schwaller to 
10   proceed under the New York State Human Rights Law, but it dismissed Plaintiff’s 
11   equal  protection  and  retaliation  claims  against  Schwaller.  The  appeal  before  us 
12   being  interlocutory  and  all  the  above  decisions  not  being  intertwined  with  this 
13   appeal, the validity of these judgments is not before us and remains to be decided 
14   in possible appeals when a final judgment in Plaintiff’s suit has been issued.  
15          The district court also denied summary judgment to Defendant Schwaller 
16   on Plaintiff’s procedural due process claim against him. In doing this, it rejected, 
17   on the grounds that Schwaller violated some requirements of the New York Civil 
18   Service Law, Schwaller’s claim that he was entitled to qualified immunity. This 
19   was error. Because we further conclude that Schwaller’s conduct did not violate 
20   clearly established law, and that he therefore is entitled to qualified immunity, we 
21   REVERSE  the  district  court’s  decision  in  this  respect  and  REMAND  with 
22   instructions to dismiss the procedural due process claim against Schwaller.   
23    
24    
25                                       Matthew J. Blit, Levine & Blit, PLLC, New York, 
26                                       NY, for Plaintiff‐Appellee. 
27                                        
28                                       Joseph M. Spadola, Assistant Solicitor General of 
29                                       Counsel (Barbara D. Underwood, Solicitor 
30                                       General; Andrea Oser, Deputy Solicitor General; 
31                                       and Eric T. Schneiderman, then Attorney General 
32                                       of the State of New York; on the brief), Albany, 
33                                       NY, for Defendant‐Appellant. 
34    
35    
36    

                                                 2
      
 1   GUIDO CALABRESI, Circuit Judge: 

 2          On December 23, 2013, Paul Tooly sued the State University of New York at 

 3   Potsdam  (“SUNY”);  Mary  Dolan,  Director  of  Human  Resources  at  SUNY;  and 

 4   John  Schwaller,  then‐President  of  SUNY.  Tooly  claimed,  inter  alia,  that  the 

 5   defendants  violated  his  procedural  due  process  rights  under  the  Fourteenth 

 6   Amendment when they placed him on involuntary leave and later terminated his 

 7   employment.  The  defendants  moved  for  summary  judgment,  which  the  district 

 8   court granted in part and denied in part. In relevant part, the district court denied 

 9   summary judgment to Schwaller on Tooly’s procedural due process claim, holding 

10   that  Schwaller  was  not  entitled  to  qualified  immunity.  In  doing  so,  the  district 

11   court relied heavily on its finding that Schwaller had violated the requirements of 

12   the  New York Civil  Service Law.  Schwaller  now brings an interlocutory appeal 

13   from that denial.  

14          The only issue in this appeal is whether the district court erred in denying 

15   summary judgment to Schwaller on the ground of qualified immunity. We hold 

16   that  it  did.  Failure  to  comply  with  a  state  procedural  requirement—such  as  the 

17   New  York  Civil  Service  Law—does  not  necessarily  defeat  a  claim  for  qualified 

18   immunity  under  federal  law.  Moreover,  because  Schwaller’s  conduct  did  not 



                                                  3
      
 1   violate  clearly  established  federal  law,  we  further  hold  that  he  is  entitled  to 

 2   qualified immunity as a matter of law. Accordingly, we reverse this portion of the 

 3   district court’s decision and remand with instructions to dismiss the due process 

 4   claim against Schwaller.   


 5                                      BACKGROUND 


 6          Facts 

 7          Paul  Tooly  had  been  employed  by  SUNY  as  a  motor  vehicle  operator 

 8   beginning in February 2000. On May 13, 2011, Melissa Proulx, Assistant Director 

 9   of Human Resources, wrote to the Employee Health Services division of the New 

10   York State Department of Civil Service to request a mental stability evaluation of 

11   Tooly.  In  the  letter,  Proulx  identified  a  number  of  incidents  that  prompted  the 

12   request, including, inter alia, (1) that Tooly had interrupted a private meeting to 

13   deliver a letter that made no sense to Schwaller, then‐President of SUNY; (2) that, 

14   while  driving  his  truck,  Tooly  had  swerved  toward  two  employees  and  driven 

15   through a narrow gap between them; (3) that Tooly had grabbed a report out of 

16   another employee’s hands and added information to the report, even after he had 

17   been  told  he  could  not  do  so;  and  (4)  that  Tooly  became  agitated  at  work  on 




                                                  4
      
 1   multiple occasions, including May 11, 2011,1 when he walked off the job without 

 2   permission.  Tooly  alleges  that  he  was  not  provided  with  a  copy  of  the  letter 

 3   requesting the medical evaluation and was never made aware of its contents prior 

 4   to this litigation.  

 5          On May 17, 2011, Schwaller sent Tooly a letter informing him that he was 

 6   being placed on an involuntary leave of absence effective the following day. This 

 7   letter stated that Schwaller believed Tooly’s continued presence on the job severely 

 8   interfered  with  the  operations  of  the  department.  Schwaller  directed  Tooly  to 

 9   undergo  a  medical  examination  and  advised  him  that  “failure  to  attend  this 

10   medical  examination  may  subject  [him]  to  disciplinary  action.”  Joint  Appendix 

11   (hereinafter “J.A.”) 55. The letter indicated that, while on leave, Tooly could draw 

12   on his accrued leave days, and, when those were exhausted, he would be eligible 

13   for sick leave at half‐pay.  

14          On  May  24,  2011,  Dolan  sent  Tooly  a  letter  informing  him  that  he  must 

15   appear for a medical evaluation on June 6, 2011. On June 3, Tooly sent Schwaller a 

16   letter  requesting  a  written  statement  of  facts  as  to  why  he  was  placed  on 




     1 Dolan’s letter actually identified May 10 as the date that Tooly abandoned his job. But 
     other record evidence, including Tooly’s termination letter, see J.A. 70, consistently states 
     that this event occurred on May 11.  
                                                   5
      
 1   involuntary  leave  and  required  to  undergo  a  medical  evaluation.  On  June  7, 

 2   Schwaller responded with a letter denying Tooly’s request. Tooly did not attend 

 3   the medical evaluation scheduled for June 6. The evaluation was then rescheduled 

 4   for June 27, and Proulx sent Tooly a letter on June 9 to inform him of the new date. 

 5   The letter again advised Tooly that “failure to keep this appointment may result 

 6   in  disciplinary  action.”  J.A.  59.  Tooly  again  failed  to  appear  on  this  second 

 7   rescheduled date.  

 8         On  June 30,  2011,  Dolan  sent Tooly  a  letter directing  him  to  report  to the 

 9   Office  of  Human  Resources  for  a  disciplinary  interrogation  meeting  on  July  6, 

10   2011. The letter stated that Dolan had received a report indicating that Tooly “may 

11   have committed acts for which formal disciplinary action may be initiated.” J.A. 

12   60.  It  added  that  the  purpose  of  the  disciplinary  interrogation  meeting  was  to 

13   question  him  concerning  this  matter.  The  letter  again  advised  that  “failure  or 

14   refusal to report as directed may, in itself, be grounds for disciplinary action.” Id. 

15         To  allow  Tooly  time  to  consult  with  an  attorney,  the  disciplinary 

16   interrogation  meeting  was  subsequently  postponed  to  July  8,  2011.  On  July  6, 

17   Tooly’s  attorney,  James  D.  Hartt,  sent  a  letter  to  Dolan  requesting  information 

18   about  the  purpose  of  the  meeting  and  a  general  description  of  Tooly’s  alleged 



                                                 6
      
 1   disciplinary  issues. Twice—once  on  July  11  and again  on  July  12—Dolan  called 

 2   and left a message with Hartt’s office, asking Hartt to call her back to discuss the 

 3   upcoming meeting. But Dolan never received a return call or any communication 

 4   from Hartt.  

 5          On July 12, the disciplinary interrogation meeting was again rescheduled, 

 6   this  time  for  July  18,  2011.  On  July  14,  Tooly  requested  that  the  meeting  be 

 7   postponed a third time. Dolan declined to reschedule the meeting and sent Tooly 

 8   letters on July 14 and 15 to remind him that he needed to appear on July 18. The 

 9   July 15 letter additionally stated: 

10                   If  you  fail  to  apply  [sic]  with  this  directive  you  are 
11                   waiving  your  right  to  provide  information  about 
12                   potential disciplinary action that could be issued against 
13                   you. Your failure or refusal to report as directed may, in 
14                   itself,  be  grounds  for  disciplinary  action  against  you. 
15                   Any disciplinary action  taken  against you  will  proceed 
16                   without the interrogation. 

17   J.A. 68. Tooly did not appear at the disciplinary interrogation.  

18          On July 18, 2011, after Tooly failed to appear, SUNY sent Tooly a Notice of 

19   Discipline,  informing  him  that  he  would  be  fired.  The  Notice  included  three 

20   charges of misconduct: (1) abandoning his job on May 11, 2011; (2) failing to report 

21   for medical examinations on June 6, 2011 and June 27, 2011; and (3) failing to report 

22   to  the  disciplinary  interrogation  meeting  on  July  18,  2011.  A  letter  from  Dolan, 
                                                    7
      
 1   included with the Notice, stated that the termination would be effective 14 days 

 2   after receipt of the Notice and that Tooly could challenge the Notice by filing a 

 3   grievance  form  within  those  14  days.  But  the  Notice  itself  and  an  additional 

 4   accompanying letter from Schwaller stated that the termination would be effective 

 5   on July 18, 2011 at the close of business. 

 6         SUNY  noticed  the  inconsistent  effective  dates,  and,  on  August  8,  2011, 

 7   Proulx sent Tooly a letter withdrawing the Notice of Discipline issued on July 18, 

 8   2011. The letter also suspended Tooly without pay, effective August 8, and issued 

 9   a new Notice of Discipline. The new Notice of Discipline included eight charges of 

10   misconduct,  all  of  which  concerned  the  same  incidents  as  the  prior  Notice.  The 

11   new Notice also informed Tooly that he would be fired effective 14 days after his 

12   receipt of the Notice.  

13         Tooly  asserts  that  he  attempted  to  file  a  grievance  to  challenge  the 

14   termination, but that he was unable to do so because he was provided with the 

15   wrong  address.  And,  as  a  result,  he  claims,  grievance  procedures  were  never 

16   initiated. On August 21, 2011, Tooly instead submitted a complaint to the Public 

17   Integrity Bureau of the Office of the Attorney General. That complaint alleged that 

18   Tooly  had  reported  to  SUNY  an  instance  of  workplace  violence  committed  by 



                                                   8
      
 1   another  employee  and  that  the  disciplinary  actions  taken  against  him  were  in 

 2   retaliation  for  this  action.  The  complaint  was  referred  to  the  SUNY  Auditor’s 

 3   Office  for  investigation,  and  the  Auditor’s  Office  determined  that  there  was  no 

 4   evidence to support Tooly’s allegations.  

 5          Tooly asserts that he was fired in August 2011 and that he has not received 

 6   any paychecks or benefits since.2  


 7          Proceedings Below 

 8          On December 23, 2013, Tooly filed a complaint in the United States District 

 9   Court for the Northern District of New York, asserting four claims against SUNY, 

10   Dolan, and Schwaller: (1) deprivation of due process in violation of the Fourteenth 

11   Amendment;  (2)  violation  of  the  Equal  Protection  Clause  of  the  Fourteenth 

12   Amendment;  (3)  disability  discrimination  in  violation  of  the  New  York  State 

13   Human Rights Law; and (4) retaliation in violation of the New York State Human 

14   Rights  Law.  The  defendants  moved  for  summary  judgment,  which  the  district 

15   court  granted  in  part  and  denied  in  part.  Specifically,  the  district  court  granted 



     2 Before the district court, Schwaller stated that Tooly is still an employee of SUNY and is 
     currently suspended without pay pending termination, despite the fact that the August 
     8, 2011 Notice of Discipline stated that Tooly would be terminated 14 days after receipt 
     of  that  Notice.  For  purposes  of  this  appeal,  however,  Schwaller  accepts  Tooly’s 
     allegations that he was fired in August 2011.  
                                                   9
      
 1   summary judgment to SUNY and to Dolan on all claims. The district court also 

 2   granted  summary  judgment  to  Schwaller  on  Tooly’s  equal  protection  and 

 3   retaliation  claims.  The  district  court  denied  summary  judgment  and  permitted 

 4   Tooly to proceed, however, on his due process claim and his state law disability 

 5   discrimination claim against Schwaller. At this time, Schwaller appeals only the 

 6   district court’s decision on the due process claim, asserting that he is entitled to 

 7   qualified immunity and hence permitted to make an interlocutory appeal. 

 8         The district court based its ruling allowing Tooly’s procedural due process 

 9   claim to proceed against Schwaller on the ground that a reasonable jury could find 

10   that, because Schwaller had failed to comply with some requirements of the New 

11   York Civil Service Law, Tooly had not been afforded adequate process. Tooly v. 

12   Schwaller, No. 7:13‐CV‐1575, 2017 WL 6629227, at *6‐*7 (N.D.N.Y. Oct. 2, 2017). In 

13   doing so, the court further found that, because a reasonable jury could find that 

14   Schwaller  had  violated  New  York  state  law,  he  was  not  entitled  to  qualified 

15   immunity. Id. at *8. 

16         The New York Civil Service Law requires that, prior to ordering a medical 

17   examination,  an  employer  must  give  its  employee  “[w]ritten  notice  of  the  facts 

18   providing the basis for the judgment . . . that the employee is not fit to perform the 



                                                 10
      
 1   duties of his or her position.” N.Y. Civ. Serv. Law § 72(1). It also requires that, prior 

 2   to  taking  disciplinary  action,  the  employer  must  provide  the  employee  with 

 3   “written  notice  thereof  and  of  the  reasons  therefor,”  as  well  as  a  “copy  of  the 

 4   charges preferred against him,” and allow the employee “at least eight days for 

 5   answering       the      same      in      writing.”      N.Y.      Civ.     Serv.      Law  

 6   §  75(2).  Because  the  district  court  found  that  Schwaller  had  not  satisfied  these 

 7   requirements, it held that a genuine dispute of material fact existed as to whether 

 8   Tooly’s due process rights had been violated.  

 9          Moreover,  on  largely  the  same  basis,  the  district  court  then  rejected 

10   Schwaller’s claim that he was entitled to qualified immunity: 

11                 As  a  reasonable  juror  could  conclude  that  Schwaller’s 
12                 failure  to  follow  the  clear  requirements  of  New  York 
13                 Civil  Service  Law  would  lead  to  the  deprivation  of 
14                 Tooly’s  procedural  due  process  rights  under  the 
15                 Fourteenth  Amendment,  such  actions  would  violate 
16                 clearly established constitutional rights and it would not 
17                 be  objectively  reasonable  to  believe  their  acts  did  not 
18                 violate plaintiff’s rights.  

19   Tooly, 2017 WL 6629227, at *8. In short, the district court concluded that, since a 

20   reasonable jury could find that Schwaller’s violation of the New York Civil Service 

21   Law  deprived  Tooly  of  his  due  process  rights,  Schwaller  was  not  entitled  to 

22   qualified immunity.   


                                                   11
      
 1                                          DISCUSSION 

 2          The only issue before us on this interlocutory appeal is whether the district 

 3   court erred in denying summary judgment to Schwaller on the basis of qualified 

 4   immunity. We hold that the district court erred in relying on the violation of a state 

 5   statute  to  defeat  qualified  immunity.  We  further  hold  that,  because  Schwaller’s 

 6   conduct did not violate clearly established federal law, he is entitled to qualified 

 7   immunity as a matter of law.  


 8          Jurisdiction 

 9          This court has jurisdiction to review an interlocutory appeal of a denial of 

10   qualified  immunity  “when  the  underlying  issues  raise  only  questions  of  law.” 

11   Bryant  v.  Egan,  890  F.3d  382,  386  (2d  Cir.  2018).  If  “a  factual  determination  is  a 

12   necessary predicate to the resolution of whether . . . immunity is a bar, review is 

13   postponed and we dismiss the appeal.” Id. (internal quotation marks and citation 

14   omitted). Thus, an interlocutory appeal is only appropriate to determine whether 

15   the defendant is entitled to qualified immunity as a matter of law “on stipulated 

16   facts, or on the facts that the plaintiff alleges are true, or on the facts favorable to 

17   the plaintiff that the trial judge concluded the jury might find.” Bolmer v. Oliveira, 

18   594 F.3d 134, 141 (2d Cir. 2010) (internal quotation marks and citation omitted). 


                                                     12
      
 1   “[W]here  the  district  court  denied  immunity  on  summary  judgment  because 

 2   genuine  issues  of  material  fact  remained,  we  have  jurisdiction  to  determine 

 3   whether the issue is material, but not whether it is genuine.” Id. at 140‐41 (emphasis 

 4   in original).  

 5          Tooly  argues  that  Schwaller’s  interlocutory  appeal  is  not  properly  before 

 6   this Court because it turns on the district court’s determination of whether genuine 

 7   issues of material fact exist. Schwaller agrees, however, for purposes of this appeal, 

 8   to rely “only upon facts plaintiff has alleged or admitted.” Appellant’s Br. at 3 n.1; 

 9   see Bolmer, 594 F.3d at 141. Therefore, this court has jurisdiction to decide whether, 

10   on  the  facts  alleged  by  Tooly,  Schwaller  is  entitled  to  qualified  immunity  as  a 

11   matter  of  law.  Our  review  thus  cabined,  we  assess  the  district  court’s  denial  of 

12   summary judgment de novo. Lauro v. Charles, 219 F.3d 202, 206 (2d Cir. 2000). 


13          Standard for Qualified Immunity  

14          A defendant is entitled to qualified immunity under federal law if “(1) [the 

15   defendant’s]  conduct  does  not  violate  clearly  established  statutory  or 

16   constitutional rights of which a reasonable person would have known, or (2) it was 

17   objectively reasonable for [the defendant] to believe that his actions were lawful at 




                                                   13
      
 1   the time of the challenged act.” Cerrone v. Brown, 246 F.3d 194, 199 (2d Cir. 2001) 

 2   (internal quotation marks and citations omitted).  


 3          Schwaller’s Defense 

 4          Schwaller asserts qualified immunity solely against Tooly’s procedural due 

 5   process claim. The Due Process Clause is violated when a claimant is deprived of 

 6   a protected liberty or property interest without adequate process. See Ciambrello v. 

 7   Cty. of Nassau, 292 F.3d 307, 313 (2d Cir. 2002). In determining how much process 

 8   is  adequate,  we  look  to  “[f]ederal  constitutional  standards  rather  than  state 

 9   statutes  [to]  define  the  requirements  of  procedural  due  process.”  Robison  v.  Via, 

10   821 F.2d 913, 923 (2d Cir. 1987). “[T]he fact that the State may have specified its 

11   own procedures that it may deem adequate for determining the preconditions to 

12   adverse official action . . . does not settle what protection the federal due process clause 

13   requires.” Russell v. Coughlin, 910 F.2d 75, 78 n.1 (2d Cir. 1990) (emphasis added) 

14   (internal quotation marks and citation omitted); see  also Coles v. Erie  Cty., 629 F. 

15   App’x 41, 42‐43 (2d Cir. 2015) (summary order). 

16          It follows, and we have repeatedly held, that a state statute does not serve 

17   as “clearly established law” for purposes of qualified immunity. Since a violation 

18   of state law does not per se result in a violation of the Due Process Clause, it cannot 


                                                  14
      
 1   per se defeat qualified immunity. See Brown v. City of New York, 798 F.3d 94, 100 (2d 

 2   Cir. 2015) (“A defense of qualified immunity is not displaced by a violation of state 

 3   law requirements.”); see also, e.g., Robison, 821 F.2d at 922. To determine whether a 

 4   violation of state law overcomes federal qualified immunity, then, the court must 

 5   determine whether the conduct that violated the state statute also violates clearly 

 6   established federal law, and this is a distinct and separate inquiry. And, although 

 7   there may be some overlap, the requirements of federal due process law are “not 

 8   inherently coextensive” with those of the New York Civil Service Law. See Coles, 

 9   629 F. App’x at 43. Consequently, a defendant who violates the New York Civil 

10   Service Law has not necessarily violated clearly established federal due process 

11   law.  

12            In this case, the district court appears initially to have recognized “that the 

13   failure  to  comply  with  all  or  any  requirements  of  New  York  State  Civil  Service 

14   Law may not per se result in a violation of the due process clause of the Fourteenth 

15   Amendment.”  Tooly,  2017  WL  6629227,  at  *5.  But,  despite  this  statement,  the 

16   district court based its holding almost exclusively on Schwaller’s failure to comply 

17   with the New York State Civil Service Law. Significantly, the district court did not 




                                                  15
      
 1   assess  whether  Schwaller’s  conduct  violated  the  procedural  guarantees  of  the 

 2   federal Due Process Clause, as laid out by the Supreme Court.  

 3             This was legal error. But, whether this error justifies a remand, supports a 

 4   reversal, or is harmless depends on whether, accepting Tooly’s version of the facts, 

 5   Schwaller’s actions violated clearly established federal law. It is to this that we now 

 6   turn.  

 7             A  procedural  due  process  claim  requires  the  plaintiff  to  establish  (1) 

 8   possession  by  the  plaintiff  of  a  protected  liberty  or  property  interest,  and  (2) 

 9   deprivation  of  that  interest  without  constitutionally  adequate  process.  See 

10   O’Connor v. Pierson, 426 F.3d 187, 195‐96 (2d Cir. 2005). Tooly claims that he was 

11   twice  deprived  of  a  protected  property  interest:  first,  when  he  was  placed  on 

12   involuntary leave in May 2011 and, second, when his employment was terminated 

13   in  August  2011.  The  district  court  did  not  distinguish  between  the  two 

14   deprivations—termination and involuntary leave—and simply found that Tooly 

15   had a protected property interest in his continued employment.  




                                                   16
      
 1          Tooly’s Involuntary Leave  

 2          Assessing  separately  whether,  in  the  actual  circumstances  of  his  case, 

 3   Tooly’s placement on involuntary leave was a deprivation of a property interest 

 4   sufficient to trigger due process requirements, we conclude that it was not.  

 5          Under this Circuit’s precedents, an employee who is placed on unpaid leave 

 6   has been deprived of a protected property interest, but “an employee who is on 

 7   leave and receiving his normal salary” has not. O’Connor, 426 F.3d at 199. And this 

 8   remains  so  even  though  the  employee is  required  to  draw  upon  leave  accruals, 

 9   such as sick leave, to maintain that salary. “As long as the employee is receiving a 

10   paycheck equivalent to his normal salary, that the employee is drawing down his 

11   sick  leave  is  a  bookkeeping  entry  with  no  pecuniary  effect.”  Id.  at  200.  Such  an 

12   employee  has  only  been  deprived  of  a  property  interest  triggering  due  process 

13   when “he suffers a financial loss because of that leave’s unavailability,” e.g., when 

14   the employee runs out of leave accruals while still on leave. Id. at 199.  

15          On  the  facts  before  us,  Schwaller  did  not  deprive  Tooly  of  a  protected 

16   property  interest  when  he  placed  Tooly  on  involuntary  leave  on  May  17. 

17   Schwaller’s letter to Tooly expressly stated: “While you are on this leave, you may 

18   charge any of your accruals. When these are exhausted, you will be eligible for sick 



                                                   17
      
1   leave at half‐pay.” J.A. 55. Tooly has not argued that his accruals were insufficient 

2   to cover his full salary during his period of involuntary leave.3 Thus, Tooly was 

3   not  deprived  of  a  protected  interest.  It  follows  that  Schwaller  did  not  violate  a 

4   clearly established due process right by placing Tooly on involuntary leave, and 

5   that doing so did not deprive Schwaller of qualified immunity.  




    3  Accordingly,  we  express  no  opinion  as  to  whether  sick  leave  at  half  pay  would  be  a 
    deprivation triggering due process requirements. 
            We  also  note  that  Tooly’s  Counterstatement  of  Material  Facts  contains  an 
    inconsistency regarding the date on which Tooly stopped being paid. In one place, Tooly 
    states that he stopped being paid in April 2011 while, elsewhere, he states that he stopped 
    being paid in August 2011. Compare J.A. 159, with, e.g., J.A. 147. Schwaller states that the 
    reference  to  April  2011  is  a  typographical  error,  as  Tooly’s  own  deposition  testimony 
    confirms that he stopped being paid after his termination in August 2011. See J.A. 137‐38. 
    Schwaller  also  argues  that,  in  context,  April  2011  would  make  no  sense  because  it 
    predates Tooly’s involuntary leave, which began on May 18, 2011.  
            Tooly  does  not  contest  Schwaller’s  characterization  of  the  April  2011  date  as  a 
    typographical error. To the contrary, Tooly’s brief on appeal makes no reference to any 
    due process violation occurring before his May 18 placement on involuntary leave. See, 
    e.g.,  Appellee’s  Br.  at  2  (“Beginning  in  May  2011,  Tooly  was  subjected  to  a  series  of 
    [c]onstitutional  deprivations.”).  Accordingly,  while  we  accept  ”the  facts  that  plaintiff 
    alleges are true” on interlocutory appeals from a denial of qualified immunity, see Bolmer, 
    594 F.3d at 141, we construe Tooly to be alleging that he stopped being paid in August 
    2011.  
             
                                                     18
     
 1         Tooly’s Termination  


 2         1. The Loudermill Requirements  

 3         The  district  court,  however,  did  correctly  determine  that  Tooly’s 

 4   termination  was  a  deprivation  of  a  protected  property  interest  requiring  due 

 5   process.  See  O’Connor,  426  F.3d  at  196.  The  remaining  issue,  then,  is  whether 

 6   Schwaller provided Tooly with adequate process prior to firing him.  

 7         The  Supreme  Court  in  Cleveland  Board  of  Education  v.  Loudermill  held  that 

 8   pre‐deprivation process requires: (1) “oral or written notice of the charges against 

 9   [the  employee]”;  (2)  “an  explanation  of  the  employer’s  evidence”;  and  (3)  “an 

10   opportunity to present [the employee’s] side of the story” and “to present reasons, 

11   either in person or in writing, why [the] proposed action should not be taken.” 470 

12   U.S. 532, 546 (1985). In the case before us, the question presented is whether there 

13   is clearly established federal law holding that the Due Process Clause is violated 

14   when the employer has provided the plaintiff with an opportunity to receive the 

15   process required by Loudermill, but the plaintiff, for possibly proper reasons, has 

16   not made use of that process by appearing or responding.  




                                                 19
      
 1          2. The Relevant Facts in Tooly’s Case  

 2          When  Tooly  was  instructed  to  appear  for  his  two  scheduled  medical 

 3   examinations,  he  was  advised  both  times  that  “failure  to  attend  this  medical 

 4   examination  may  subject  you  to  disciplinary  action.”  J.A.  55;  see  also  J.A.  59. 

 5   Admittedly, however, Dolan’s June 30, 2011 letter, which informed Tooly about 

 6   his  disciplinary  interrogation  meeting,  did  not  mention  either  of  the  missed 

 7   medical examinations as the reason for the disciplinary hearing. The letter stated 

 8   only that Tooly “may have committed acts for which formal disciplinary action 

 9   may be initiated” and that the purpose of the interrogation meeting would be to 

10   question him concerning this matter. J.A. 60. The letter did clearly advise him that 

11   “failure or refusal to report as directed may, in itself, be grounds for disciplinary 

12   action.” Id.  

13          While Dolan’s June 30, 2011 letter did not specify the charges against Tooly, 

14   his attorney, Hartt, requested that information from Dolan, and Dolan called Hartt 

15   twice in an effort to respond to his request. Dolan left messages with Hartt’s office, 

16   but she never received a return call or any other communication from Hartt. J.A. 

17   48. 




                                                  20
      
 1          Additionally, Schwaller argues that, at the proposed disciplinary meeting, 

 2   Tooly  would  have  received  all  of  the  procedural  protections  required  by 

 3   Loudermill. Moreover, Tooly was advised that failure to attend the meeting would 

 4   “waiv[e] [his] right to provide information about potential disciplinary action that 

 5   could be issued against [him],” and that “[a]ny disciplinary action taken against 

 6   [him  would]  proceed  without  the  interrogation.”  J.A.  68.  As  we  have  held,  a 

 7   “failure to submit to the [disciplinary] procedures precludes consideration of the 

 8   fairness  of  those  proceedings  in  practice.”  Narumanchi  v. Bd.  of  Trustees  of  Conn. 

 9   State Univ., 850 F.2d 70, 72 (2d Cir. 1988). Because Tooly never appeared for the 

10   interrogation meeting, we cannot say with certainty what would have occurred at 

11   the meeting, or whether the meeting would or would not have been fair. However, 

12   as discussed below, we do not need to decide whether the procedures afforded 

13   Tooly were constitutionally adequate because we can resolve the issue on “clearly 

14   established law” grounds. See Cerrone, 246 F.3d at 199.  


15          3. The Lack of Clearly Established Law  

16          For qualified immunity to apply, it is sufficient that no clearly established 

17   law  has  held  that  “an  officer  acting  under  similar  circumstances”  violated  an 

18   employee’s due process rights. See White v. Pauly, 137 S. Ct. 548, 552 (2017). Clearly 


                                                   21
      
 1   established law should not be defined “at a high level of generality,” but “must be 

 2   particularized to the facts of the case.” Id. (internal quotation marks and citations 

 3   omitted); City & Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1775‐76 (2015). No 

 4   case, in this Circuit or elsewhere, that has been cited to us has held that, where the 

 5   defendant  provides  an  opportunity  for  the  plaintiff  to  receive  due  process  at  a 

 6   meeting and the plaintiff, even for potentially valid reasons, fails to appear, the 

 7   defendant must provide alternative procedures. Nor has any case established that 

 8   the procedures required by Loudermill may not be provided at that same hearing 

 9   or that they must be provided in a particular manner not satisfied here.  

10          Accordingly, we need not decide whether, in the circumstances of this case, 

11   the notices given satisfy the requirements of due process. And we conclude that, 

12   since Schwaller has not violated Tooly’s clearly established rights, he is entitled to 

13   qualified immunity.  

14                                       CONCLUSION 

15          For the foregoing reasons, the district court’s decision is REVERSED, and 

16   the case is REMANDED with instructions to dismiss the due process claim against 

17   Schwaller.  




                                                  22